DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the Ti is present to a concentration within a range of from about 20 at% to about 50 at%; the O is present to a concentration within a range of from about 10 at% to about 80 at%; and the N is present to a concentration within a range of from about 10 at% to about 80 at%.”  Similar uses of “About” appear in claims 11 and 13-19.
The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as " reasonably close to” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe how close the range needs to be to meet the requirements of being “about” the range. The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not 
Therefore, claims 10-19 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
For the purposes of Examination, any number will be interpreted to meet the limitations of “about”, and any shape will be interpreted to meet the limitations of “substantially”. (See Response to Arguments)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 12, 17, 20-21, 23-26, 28, and 42-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavan et al. (US 2019/0189357 A1, hereinafter Chavan).
With regards to claim 1, Chavan discloses a capacitor, (FIG. 9) comprising: 

the container-shaped bottom portion having a first region (region comprising at least leaker 40 and top edge of electrode 26)  over a second region; (region comprising at least the electrode 26 below the first region) 
the first region being thinner than the second region; (See FIG. 9, where at least a thickness of the leaker device 40 is thinner than the bottom portion of the electrode 26) 
the first region being a leaker region (leaker device 40) and the second region being a bottom electrode region; (bottom electrode 26) 
the container-shaped bottom portion having an interior surface that extends along the first and second regions; (see FIG. 9, showing the interior surface of the electrode 26 and leaker 40) 
an insulative material (insulative material 30) extending into the container shape of the bottom portion; 
the insulative material lining the interior surface of the container-shaped bottom portion; (See FIG. 9) 
a conductive plug (upper electrode 36) extending into the container shape of the bottom portion and being adjacent the insulative material; (See FIG. 9) and 
a conductive structure (plate material 46) extending across the conductive plug, the insulative material and the first region of the container-shaped bottom portion; (See FIG. 9) 


With regards to claim 2, Chavan discloses the capacitor of claim 1 wherein the conductive plug is a same composition as the conductive structure.  (Paragraph [0052]: “For instance, in some embodiments the top electrodes 36 may comprise, consist essentially of, or consist of TiSiN and/or TiN…” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where both materials can be made of titanium nitride, see response to arguments.)

With regards to claim 3, Chavan discloses the capacitor of claim 1 wherein the conductive plug is a different composition relative to the conductive structure.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where the material 32 can be a semiconductor and the plate 46 can be a metal.)

With regards to claim 4, Chavan discloses the capacitor of claim 1 wherein the insulative material is ferroelectric insulative material.  (Paragraph [0037]: “At least some of the capacitor insulative material may comprise ferroelectric insulative material…”) 

With regards to claim 5, Chavan discloses the capacitor of claim 4 wherein the ferroelectric insulative material includes one or more of zirconium, zirconium oxide, niobium, niobium oxide, hafnium, hafnium oxide, lead zirconium titanate, and barium strontium titanate.  (Paragraph [0038]: “The ferroelectric insulative material may comprise any suitable composition or combination of compositions; and in some example embodiments may include one or more of transition metal oxide, zirconium, zirconium oxide, niobium, niobium oxide, hafnium, hafnium oxide, lead zirconium titanate, and barium strontium titanate.”) 

With regards to claim 6, Chavan discloses the capacitor of claim 5 wherein the ferroelectric insulative material further includes one or more of one or more of silicon, aluminum, lanthanum, yttrium, erbium, calcium, magnesium and strontium.  (Paragraph [0038]: “Also, in some example embodiments the ferroelectric insulative material may have dopant therein which comprises one or more of silicon, aluminum, lanthanum, yttrium, erbium, calcium, magnesium, strontium, and a rare-earth element.”)

With regards to claim 7, Chavan discloses the capacitor of claim 1wherein the container-shaped bottom portion comprises one or more of Al, Hf, Zr, Ti, Ni and Nb, in combination with one or more of B, Ge, Si, O, N and C.  (Paragraph [0030]: “The electrode material 24 may comprise any suitable composition or combination of combinations; such as, for example, one or more of various metals (e.g., 

With regards to claim 8, Chavan discloses the capacitor of claim 1wherein the container-shaped bottom portion comprises one or more of Si, Ge, SiN, TiSiN, TiO, TiN, NiO, NION and TiON; where the chemical formulas indicate primary constituents rather than particular stoichiometries.  (Paragraph [0030]: “The electrode material 24 may comprise any suitable composition or combination of combinations; such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, ruthenium, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 24 may comprise, consist essentially of, or consist of titanium nitride.” E.g. TiN) 

With regards to claim 9, Chavan discloses the capacitor of claim 1 wherein the container-shaped bottom portion comprises TiON, where the chemical formula indicates primary constituents rather than a specific stoichiometry.  (Paragraph [0048]: “In some embodiments, the leaker device material may comprise, consist essentially of, or consist of titanium, oxygen and nitrogen.” Where titanium, oxygen, and nitrogen together form TiON)

With regards to claim 12, Chavan discloses the capacitor of claim 9 wherein the TiON is substantially entirely in an orthorhombic crystalline form.  (It should be noted that TiON has a naturally orthorhombic crystalline structure, as shown in page 5, Col. 2 of Tian et al. “The peak assignment is consistent with the orthorhombic structure of TiOxNy [now referred as Ortho-TiON, as given in 04–014- 9503 from the International Centre for Diffraction Data (ICDD)]…”)


With regards to claim 17, Chavan discloses the capacitor of claim 16 wherein the second height is within a range of from about 1 nm to about 50% of the first height.  (See FIG. 9, where the height of the material 40 is 30% of the electrode 26, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)))

With regards to claim 20, Chavan discloses the capacitor of claim 1 comprising no compositional interface between the first and second regions.  (See FIG. 9, where there is no compositional interface between the material 40 and the material 26) 

With regards to claim 21, Chavan discloses a memory array, (FIG. 9) comprising: 
memory cells; (memory cells 50) 
each of the memory cells including a conductive bottom portion (bottom electrode 24/26 and leaker 40/44) having a thin leaker-device region (leaker 40) over a thick electrode region, a ferroelectric insulative material  (insulator 30, Paragraph [0037]: “At least some of the capacitor insulative material may comprise ferroelectric insulative material…”) extending along the thin leaker- device region and the thick electrode region of the conductive bottom portion, and a conductive second electrode region (upper electrode 32) spaced from the conductive bottom portion by the ferroelectric insulative material; (See FIG. 9) 
one or more conductive plate structures (plate 46) extending across the conductive second electrodes; 

transistors (transistors 49) having first source/drain regions, second source/drain regions, and channel regions between the first and second source/drain regions; (it should be noted that semiconductor transistors inherently have a source, a drain, and a channel)
the first source/drain regions being electrically coupled with the thick electrode regions; (see FIG. 9) 
first linear structures (line/base 12) along the channel regions of the transistors; and 
second linear structures (conductive structures 20) coupled with the second source/drain regions.  (See FIG. 9 and Paragraph [0024], see also Response to Arguments) 

With regards to claim 23, Chavan discloses the capacitor of claim 21 wherein said one or more conductive plate structures comprise a same composition as said second electrode regions.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where both materials can be made of titanium.)

With regards to claim 24, Chavan discloses the capacitor of claim 21 wherein said one or more conductive plate structures comprise a different composition than said second electrode regions.   (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where the material 32 can be a semiconductor and the plate 46 can be a metal.)

With regards to claim 25, Chavan discloses the capacitor of claim 21  wherein the conductive bottom portions comprise one or more of Si, Ge, SiN, TiSiN, TiO, TiN, NiO, NION and TiON; where the chemical formulas indicate primary constituents rather than particular stoichiometries.  (Paragraph [0048]: “In some embodiments, the leaker device material may comprise, consist essentially of, or consist of titanium, oxygen and nitrogen.” Where titanium, oxygen, and nitrogen together form TiON)

With regards to claim 26, Chavan discloses the capacitor of claim 21 wherein the conductive bottom portions comprise TiON, where the chemical formula indicates primary constituents rather than a specific stoichiometry.  (Paragraph [0048]: “In some embodiments, the leaker device material may 

With regards to claim 28, Chavan discloses the capacitor of claim 26 wherein the TiON is substantially entirely in an orthorhombic crystalline form.  (It should be noted that TiON has a naturally orthorhombic crystalline structure, as shown in page 5, Col. 2 of Tian et al. “The peak assignment is consistent with the orthorhombic structure of TiOxNy [now referred as Ortho-TiON, as given in 04–014- 9503 from the International Centre for Diffraction Data (ICDD)]…”)

With regards to claim 42, Chavan discloses the capacitor of claim 1 wherein the single physical structure of material comprises conductive material.  (See Paragraphs [0030] and [0048], where the conductive material is titanium)

With regards to claim 43, Chavan discloses the capacitor of claim 1 wherein the conductive structure and the conductive plug comprise a single physical structure of material.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically 

With regards to claim 44, Chavan discloses the capacitor of claim 1 wherein, in a vertical cross section, the container-shaped bottom portion has a same horizontal dimension at the leaker region as at the bottom electrode region.  (See FIG. 9, where a horizontal dimension of the bottom portion has a same horizontal dimension at the leaker device region and at the electrode region (including near, but not at, the bottom of the electrode 26)

With regards to claim 45, Chavan discloses the memory array of claim 21 wherein, in a vertical cross section, the conductive bottom portion has a same horizontal dimension at the leaker-device region as at the electrode region.  (See FIG. 9, where a horizontal dimension of the bottom portion has a same horizontal dimension at the leaker device region and at the electrode region (including near, but not at, the bottom of the electrode 26)

With regards to claim 46, Chavan discloses the memory array of claim 21 wherein the conductive bottom portion comprises a single physical structure.  (bottom electrode 26 and leaker device 40, Paragraph [0030]: “The electrode material 24 may comprise any suitable composition or combination of combinations; such as, for example, one or more of various metals (e.g., titanium, tungsten…” Paragraph [0048]: “the leaker device material 40 may comprise, consist essentially of, or consist of one or more of titanium…” where the bottom portion comprising the bottom electrode and the leaker device comprises a single physical structure of material, namely titanium)

With regards to claim 47, Chavan discloses the memory array of claim 21 wherein the conductive second electrode and at least one of the one or more conductive plate structures comprise a single physical structure of material.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where both materials can be made of titanium.)

With regards to claim 48, Chavan discloses a capacitor, (FIG. 9) comprising: 
first electrode material having a container shape comprising a leaker region (region comrpsising at least leaker 40) over a bottom electrode region; (region comprising at least bottom electrodes 26) 
an insulative material (insulative material 30) extending into the container shape and lining an interior periphery of the container shape; (See FIG. 9) 
second electrode material (upper electrode 32/36) extending into the container shape adjacent the insulative material; (see FIG. 9) and 
a conductive structure (plate material 46) extending across the second electrode material, the insulative material and the leaker region, the conductive structure electrically coupled with the second electrode material.  (See FIG. 9) 

With regards to claim 49, Chavan discloses the capacitor of claim 48 wherein the conductive structure and the second electrode material comprise a single physical structure of material.  (Paragraph [0041]: “The upper electrode material 32 may comprise any suitable composition or combination of compositions; such as, for example, one or more of various metals (e.g., titanium, tungsten, ruthenium, cobalt, nickel, platinum, etc.), metal-containing compositions (e.g., metal silicide, metal nitride, metal carbide, etc.), and/or conductively-doped semiconductor materials (e.g., conductively-doped silicon, conductively-doped germanium, etc.). In some embodiments, the electrode material 32 may comprise, consist essentially of, or consist of one or more of molybdenum silicide, titanium nitride, titanium silicon nitride, ruthenium silicide, ruthenium, molybdenum, tantalum nitride, tantalum silicon nitride and tungsten.” Paragraph [0052]: “[0052] The plate material 46 may comprise any suitable electrically conductive materials, such as, for example, one or more of various metals (e.g., titanium, tungsten, cobalt, nickel, ruthenium, platinum, etc.)…” where both materials can be made of titanium.)

With regards to claim 50, Chavan discloses the capacitor of claim 48 wherein, in a vertical cross section, the leaker region has a horizontal dimension equal to a horizontal dimension of the bottom electrode region. (See FIG. 9, where a horizontal dimension of the leaker region can be equal to a horizontal dimension of the bottom electrode region)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 10-11, 13, 15, 18-19, and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (US 2019/0189357 A1, hereinafter Chavan).
With regards to claim 10, Chavan discloses the capacitor of claim 9, wherein: the Ti is present to a concentration within a range of from about 20 20at% to about 50 at%; the O is present to a concentration within a range of from about 10 10at% to about 80 at%; and the N is present to a concentration within a range of from about 10 10at% to about 80 at%.  (It should be  noted that naturally occurring TiON is approximately 33% Ti, 33% O, and 33% N, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 11, Chavan discloses the capacitor of claim 9, wherein: the Ti is present to a concentration of about 40 at%; the O is present to a concentration within a range of from about 10 10at% to about 50 at%; and the N is present to a concentration within a range of from about 10 10at% to about 50 at%.  (It should be  noted that naturally occurring TiON is approximately 33% Ti, 33% O, and 33% N, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 13, Chavan discloses the capacitor of claim 1.
However, Chavan does not explicitly teach the second region of the container-shaped bottom portion has a first thickness, with the first thickness being within a range of from about 3 nm to about 50 nm; and the first region of the container-shaped bottom portion has a second thickness, with the second 
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 15, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

With regards to claim 14, Chavan discloses the capacitor of claim 13,
 wherein the second thickness is within a range of from about 8% of the first thickness to about 90% of the first thickness.  (See FIG. 9, where the thickness of the layer 40 is 30% of the thickness of the electrode 26, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 15, Chavan discloses the capacitor of claim 1.
However, Chavan does not explicitly teach wherein the container-shaped bottom portion has a height within a range of from about 100 nm to about 500 nm.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 15, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

With regards to claim 16, Chavan discloses the capacitor of claim 15 wherein the height is a first height; 
wherein the first region of the container-shaped bottom portion has a second height; and 
wherein the second height is within a range of from about 1 nm to about 95% of the first height.  (See FIG. 9, where the height of the material 40 is 30% of the electrode 26, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 17, Chavan discloses the capacitor of claim 16.
However, Chavan does not explicitly teach wherein the second height is within a range of from about 1 nm to about 20% of the first height.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 17, as there is no criticality in the height of the container shaped portion.


With regards to claim 18, Chavan discloses the capacitor of claim 16.
However, Chavan does not explicitly teach wherein the second height is within a range of from about 1 nm to about 10% of the first height.  
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 18, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

With regards to claim 27, Chavan discloses the capacitor of claim 26, wherein: the Ti is present to a concentration of about 40 at%; the O is present to a concentration within a range of from about 10 at% to about 50 at%; and the N is present to a concentration within a range of from about 10 at% to about 50 at%.  (It should be  noted that naturally occurring TiON is approximately 33% Ti, 33% O, and 33% N, where the courts found that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976))

With regards to claim 29, Chavan discloses the capacitor of claim 21.

It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 29, as there is no criticality in the height of the container shaped portion.
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Chavan for industrial applicability.

With regards to claim 30, Chavan discloses the capacitor of claim 29.
However, Chavan does not explicitly teach wherein the second thickness is within a range of from about 8% of the first thickness to about 90% of the first thickness.
It should be noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP 2144.04 IV. A) In the instant case, the device of the prior art would perform the same as the device of claim 30, as there is no criticality in the height of the container shaped portion.
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavan et al. (US 2019/0189357 A1, hereinafter Chavan), as applied to claim 21, and further in view of Karda et al. (US 20190067298 A1, hereinafter Karda).
With regards to claim 22, Chavan discloses the memory array of claim 21.
However, Chavan does not explicitly teach wherein the first linear structures are coupled with driver circuitry, and wherein the second linear structures are coupled with sense-amplifier-circuitry.  
Karda teaches wherein the first linear structures are coupled with driver circuitry, (Paragraph [0094]: “The structures discussed above may be incorporated into electronic systems. Such electronic systems may be used in, for example, memory modules, device drivers…”) and wherein the second linear structures are coupled with sense-amplifier-circuitry.  (Paragraph [0006]: “The circuitry 4 may include a sense amplifier”) 
It would have been obvious to one of ordinary skill in the art to modify the device of Chavan to have the circuitry of Karda, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that including these circuitries is one of a limited number of options to use the device for specific industrial applications (See Karda Paragraph [0094]) 

Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive.
With regards to 112(b), while Applicant has shown support for the use of “substantially entirely” in the Specification, (and the rejection under 35 USC 112(b) for claims 12 and 28 are rescinded) there is no support for how the term “about” should be interpreted.  This 
With regards to the limitation “single physical structure of material” of claim 1, it should be noted that the two portions labeled electrode 25 and leaker device 40 are made of the same material in at least one embodiment, i.e. titanium.  Therefore, being made of the same material would meet the limitation of a “single physical structure of material.”
With regards to claim 2, just because Chavan recites that the compositions “may” be different (See Paragraph [0052]) does not require that the compositions MUST be different.  For example, Chavan gives many examples of what the top electrode material may be, one of which is a metal nitride (i.e. titanium nitride), which is the same material as the plate material.  Therefore, the limitations of claim 2 are met.
With regards to at least dependent claim 10 and the composition of the TiON, it should be noted that Applicant has stated that TiON routinely exists as TiOxNy without pointing out what X and Y may be.  As is known to one of ordinary skill in the art, one of the solutions for this may be X=Y=1, which would be equal parts Ti, O, and N, which meets the limitations above.  In addition, these claims would still be rejected because of the 112(b) issue regarding the term “about.”
With regards to claim 12, Examiner has provided the requested prior art in Tian et al. “The peak assignment is consistent with the orthorhombic structure of TiOxNy [now referred as Ortho-TiON, as given in 04–014- 9503 from the International Centre for Diffraction Data (ICDD)]…”)
With regards to claims 13, 15, and 17-19, specifically relying on “a self-serving statement of dated case law,” it should be noted that the Examiner is relying on the Manual for Patent 
With regards to claim 21, it should be noted that the dots between the line/base 12 and the structure 14 are drawn as a simplifying act, and the two devices are connected with at least transistors 48 between them. (See at least Paragraph [0019]).  In addition, the term “line” is broad and does not contain structural support in the claim.  If Applicant believes that there is a patentably distinct feature of the “line structure” of claim 21, Examiner welcomes the Applicant to amend at least claim 21 to positively recite the inventive feature which the Applicant believes differentiates the current Specification from the prior art of at least Chavan.
Therefore, the claims are properly rejected by 35 USC 112(b), 35 USC 102, and/or 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812